On April 2, 1938, an election was held at Spurger, Texas, in Tyler County, to determine whether or not bonds should be issued by the Spurger Rural High School District for the purpose of remodeling a building used for school purposes at Spurger, Texas; the election resulted in favor of the bonds. This suit was filed by appellant as a contest against the result of the election. The appeal is before us without a statement of facts, bills of exception, assignments of error, or propositions. Appellant makes this statement in his brief; "There was no evidence introduced on the trial of the case." Appellee replied to that statement; "It is not agreed that there was no evidence introduced on the trial of the case." The judgment recites; "* * * the court after having heard the pleadings read, the evidence adduced and argument of counsel thereon is of the opinion that the law and facts are with the contestees." Appellant's brief presents nothing for review.
On the allegations of appellant's petition, the election was called and held as provided by Art. 2922l, as amended in 1937 by the 2nd called session of the 45th Legislature, House Bill No. 98 (Vernon's Ann.Civ.St. art. 2922l). Also, on the allegations of the petition, no specific rate of tax was embodied in the notice of the election. It was not necessary for the call of the election and the notice to stipulate a specific tax rate. Articles 2783-2788, R.C.S.; Common School District v. Farmers 
Bankers Life Ins. Co., Tex. Civ. App. 95 S.W.2d 502; Chambers v. Cook, Tex. Civ. App. 132 S.W. 865.
The judgment of the lower court is in all things affirmed.